Exhibit 10.3

 

Six Flags Entertainment Corporation
Supplemental 401(k) Plan

 

1.               Purpose and Status

 

The purpose of the Six Flags Entertainment Corporation Supplemental 401(k) Plan
(hereinafter, “the Plan”) is to attract and retain certain select management or
highly compensated employees of the Company by providing a means for such
employees to defer Compensation and receive Company matching contributions
outside of the 401(k) Plan which is subject to certain limitations under the
Code.  The Plan provides Eligible Employees the opportunity to defer a portion
of their Compensation without such portion being limited by Code restrictions
applicable to the 401(k) Plan.  The Plan also enables the Company to credit each
Eligible Employee with Supplemental Matching Credits to the extent of
contributions to this Plan and to the extent that allocations of matching
contributions under the 401(k) Plan are limited by the Code.  This Plan is
effective with respect to the deferral of Compensation commencing with the
payroll period including the Effective Date and for Supplemental Matching
Credits for 2012.

 

The Plan is intended to be an unfunded deferred compensation plan for a select
group of management or highly compensated employees within the meaning of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”).

 

2.               Eligibility and Participation

 

(a)                                  Eligible Employees as Participants.  Each
Eligible Employee is a Participant in the Plan.

 

(b)                                 Deferral Elections.  Participants may elect
to defer Compensation pursuant to this Plan.  In order to make deferrals under
this Plan, the Participant must complete a Supplemental Plan Deferral Election
Form to indicate the amount he or she elects to defer in accordance with
procedures established by the Administrator.  Eligible Employees as of the
Effective Date must have completed a Supplemental Plan Deferral Election Form by
June 29, 2012 in accordance with procedures established by the Administrator in
order to defer Compensation consisting of base salary for payroll periods in
2012 commencing with the payroll period including the Effective Date and for any
bonus payable in 2013 related to 2012.  For 2013 and subsequent Plan Years, the
Supplemental Plan Deferral Election Form must be completed before January 1 of
the Plan Year with respect to which Compensation is to be deferred in accordance
with procedures established by the Administrator.  A Participant’s Supplemental
Plan Deferral Election Form is irrevocable for the Plan Year to which it is
applicable prior to the start of such Plan Year in accordance with procedures
established by the Administrator.  Notwithstanding the general irrevocability of
the Supplemental Plan Deferral Election, such Supplemental Plan Deferral
Election shall not apply to Compensation with respect to any payroll period that
ends after the Participant receives a hardship withdrawal under the 401(k) Plan
or an Unforeseeable Emergency distribution under this Plan and within the same
Plan Year as the hardship withdrawal or Unforeseeable Emergency distribution, as
applicable.

 

(c)                                  Maximum Contribution to 401(k) Plan
Required for Matching Credits.  In order to receive Supplemental Matching
Credits for a Plan Year as set forth in Section 3, a Participant must have
actually deferred the maximum contribution to the 401(k) Plan permitted by
Section 402(g) of the Code (for those eligible to make catch-up contributions
$22,500 for 2012 and for others $17,000 for 2012, as such dollar amounts are
adjusted from time to time) for the applicable Plan Year and must have satisfied
the eligibility requirements under the 401(k) Plan in order to receive Matching
Contributions under the 401(k) Plan.

 

(d)                                 New Eligible Employees.  Any individual who
becomes an Eligible Employee during a Plan Year will be eligible (i) to defer
Compensation with respect to the Plan Year commencing subsequent to the
individual’s becoming an Eligible Employee by completing a Supplemental Plan
Deferral Election Form prior to such subsequent Plan Year and (ii) to receive
Supplemental Matching Credits for the Plan Year commencing subsequent to the
individual’s becoming an Eligible Employee.

 

--------------------------------------------------------------------------------


 

(e)                                  Ceasing to Be an Eligible Employee.  In the
event a Participant should cease to be an Eligible Employee of the Company due
to demotion or otherwise while remaining in the employ of the Company, such
Participant’s Supplemental Plan Deferrals in effect for such Plan Year shall
remain irrevocable and such Participant shall continue to receive Supplemental
Matching Credits in accordance with Section 3 during the Plan Year in which the
Participant ceases to be an Eligible Employee.  Such Participant shall no longer
be eligible to defer Compensation or receive Supplemental Matching Contribution
Credits after the end of the Plan Year in which the Participant’s status changes
but shall be subject to the normal distribution rules set forth in Section 5.

 

3.               Credited Amounts

 

An Account shall be established for each Participant by the Company when he or
she becomes a Participant in this Plan.  The Participant shall be 100% vested in
the credits under the Plan as follows.  Credits shall be allocated under the
Plan with respect to each Plan Year as follows:

 

(a)                                  Supplemental Plan Deferral Credit.  For
each Plan Year, the Supplemental Plan Deferrals made by a Participant under this
Plan shall be credited.

 

(b)                                 Supplemental Matching Credit.  For each Plan
Year, 100% of the sum of the Participant’s elective deferrals made under the
401(k) Plan plus the Supplemental Plan Deferrals, less the amount of Matching
Contributions made under the 401(k) Plan shall be credited as Supplemental
Matching Credits; provided that if the sum of such Supplemental Matching Credits
from this Plan and the Matching Contributions to the 401(k) Plan with respect to
a Plan Year would exceed 4% of the Participant’s Matching Contribution
Compensation for such Plan Year, the Supplemental Matching Credits shall be
reduced by the amount necessary so that the Total Matching Contributions do not
exceed 4% of the Participant’s Matching Contribution Compensation for such Plan
Year.  Supplemental Matching Credits shall be credited only after the end of the
Plan Year to which they relate, including for Eligible Employees who terminate
in that Plan Year.

 

For record-keeping purposes only, records showing the balance of each
Participant’s Account shall be maintained.

 

4.               Measuring Funds

 

(a)                                  Initial Elections.  A Participant shall
elect one or more Measuring Funds for deemed investments in accordance with
procedures established by the Administrator.  If the Participant makes no such
election, the Participant shall be deemed to have elected the Default Measuring
Fund as the Measuring Fund.

 

(b)                                 Change in Measuring Fund Election.  The
portion of the Participant’s Account which is deemed to have been invested in a
Measuring Fund pursuant to this Section 4 shall be deemed to remain so invested
in accordance with procedures established by the Administrator.  The Participant
shall be able to change Measuring Fund elections pursuant to procedures
established by the Administrator.

 

(c)                                  Actual Investment in Measuring Funds Not
Required.  Although the benefit payable to a Participant hereunder may be
measured by the value of deemed investments designated by the Participant
pursuant to this Section 4, the Company need not actually make any such
investments.  In the event the Company, in its sole discretion, makes any such
investment, such investment shall be solely for the Company’s own account and
the Participant shall have no right, title or interest in any such investments.

 

5.               Distributions

 

(a)                                  Separation from Service of Participant who
is a Key Employee.  The Account Balance of a Key Employee shall be paid on the
last business day of the sixth month following the month in which the Key
Employee has a Separation from Service.  However, the Administrator may make
payment on any other day to the extent that such payment is treated as being
paid on the date specified in the previous sentence under Treasury Regulations
section 1.409A-3(d), which permits payments to be made later within the same
calendar year, or if later, within 2-1/2 months following the specified date,
provided that the Participant is not permitted to designate the taxable

 

--------------------------------------------------------------------------------


 

year of payment.  For purposes of determining the amount payable to the
Participant, the Participant’s Account will be valued as of the date the payment
is processed.  We expect Participants will generally be Key Employees.

 

(b)                                 Separation from Service of Participant who
is Not a Key Employee.  Upon the Separation from Service of a Participant who is
not a Key Employee, his or her Account Balance shall be paid in a lump sum as of
the last business day of the month following the month of the Participant’s
Separation from Service.  However, the Administrator may make payment on any
other day to the extent that such payment is treated as being paid on the date
specified in the previous sentence under Treasury Regulations section
1.409A-3(d), which permits payments to be made within thirty days before the
specified date and later within the same calendar year, or if later, within
2-1/2 months following the specified date, provided that the Participant is not
permitted to designate the taxable year of payment.  For purposes of determining
the amount payable to the Participant, the Participant’s Account will be valued
as of the date the payment is processed.

 

(c)                                  Death.  In the event of a Participant’s
death, his or her Account Balance shall be paid to his or her Beneficiary on the
date that is 30 days after the date of the Participant’s death (or, if that date
is not a business day, the first business day thereafter).  However, the
Administrator may make payment on any other day to the extent that such payment
is treated as being paid on the date specified in the previous sentence under
Treasury Regulations section 1.409A-3(d), which permits payments to be made
within thirty days before the specified date and later within the same calendar
year, or if later, within 2-1/2 months following the specified date, provided
that the Participant is not permitted to designate the taxable year of payment. 
For purposes of determining the amount payable to the Beneficiary, the
Participant’s Account will be valued as of the date the payment is processed.

 

(d)                                 Unforeseeable Emergency Distributions.  Upon
the application of a Participant in the event of an Unforeseeable Emergency, the
Administrator shall cause the distribution of that portion of the Participant’s
Account Balance that does not exceed the amount necessary to satisfy such
Unforeseeable Emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise or by liquidation of the Participant’s
assets (to the extent the liquidation of such assets would not itself cause
severe financial hardship).  The Administrator shall require such proper proof
of financial hardship and such evidence of the requirements of a Participant for
extraordinary or emergency expenditures as it may deem appropriate, and the
Administrator’s determination of financial hardship, whether an Unforeseeable
Emergency exists and of the requirements of a Participant for extraordinary or
emergency expenditures shall be conclusive.  Any payment made to a Participant
pursuant to this Section shall be made reasonably promptly following the
Administrator’s determination of the amount payable to the Participant.  Any
request authorized pursuant to this Section will result in the cessation of all
Supplemental Plan Deferrals and Supplemental Matching Credits that would
otherwise be credited to the Participant under this Plan between the first day
of the month following the month in which the request is approved and the last
day of that Plan Year and with respect to any bonus related to such Plan Year. 
In addition, such Participant who receives an Unforeseeable Emergency
distribution is precluded from enrolling in the Plan for the entire Plan Year
beginning January 1 after the request is made.  Because of the high standard set
by Section 409A of the Code, the Administrator currently does not expect that
any Participant will receive from the Plan an Unforeseeable Emergency
distribution.

 

(e)                                  Supplemental Matching Credits Credited
After Distribution Date.  Any Supplemental Matching Credits credited to a
Participant’s Account after the payment date specified in the preceding
provisions of this Section 5 because of a Separation from Service or death shall
be distributed as soon as administratively practicable after such Supplemental
Matching Credits are credited to the Participant’s Account but in no event later
than the end of the Plan Year in which such Supplemental Matching Contributions
are credited.

 

6.               Beneficiary Designation

 

Each Participant’s Beneficiary under the Plan shall be the person or persons
designated as the Participant’s Beneficiary under the Plan, in the form and
manner prescribed by the Administrator.  If no such Beneficiary

 

--------------------------------------------------------------------------------


 

designation is in effect under the Plan at the time of the Participant’s death,
or if no designated Beneficiary under the Plan survives the Participant, the
Participant’s Beneficiary shall be the person or persons determined to be the
Participant’s beneficiary under the 401(k) Plan (including the default
beneficiary rules under the 401(k) Plan, if no beneficiary is designated under
that Plan).

 

7.               Administration and Interpretation

 

The Administrator has the sole authority to construe and administer the Plan and
to establish, amend and rescind rules and regulations relating to the Plan and
to take all such actions and make all such determinations in connection with the
Plan as he may deem necessary or desirable.  The Administrator’s construction,
administration and actions under the Plan are binding and conclusive on all
persons for all purposes.  Except to the extent preempted by federal law, this
Plan shall be construed, governed and enforced under the laws of the State of
Delaware (without regard to the conflicts of law principles thereof) and any and
all disputes arising under this Plan are to be resolved exclusively by courts
sitting in Delaware.  If any provision of the Plan, or the application of any
such provision to any person or circumstances, shall be invalid under any
applicable law, neither the application of such provision to persons or
circumstances other than those as to which such provision is invalid nor any
other provisions of the Plan shall be affected thereby.

 

8.               Indemnification

 

To the fullest extent permitted by law, the Administrator, the Board (and each
member thereof), and any employee of the Company to whom responsibilities have
been delegated shall be indemnified by the Company against any claims, and the
expenses of defending against such claims, resulting from any action or conduct
relating to the administration of the Plan, except claims arising from gross
negligence, willful neglect or willful misconduct.

 

9.               Claims Procedure

 

Any Participant or after a Participant’s death, any Beneficiary (either,
“Claimant”) may file a claim for benefits under the Plan by submitting a written
statement to the Administrator.  The statement should describe the nature of the
claim and request a determination of its validity under the terms of the Plan. 
Within ninety (90) days after the date the Administrator receives such claim,
the Administrator will issue a ruling.  If special circumstances require an
extension of time for processing, the Administrator will send the Claimant
written notice of the extension prior to the termination of the 90-day period. 
In no case, however, will the extension of time delay the Administrator’s
decision beyond 180 days after the Administrator received the claim.  If the
claim is denied in whole or in part, the Administrator will send the Claimant
written notice.

 

The notice will be written in a manner calculated to be understood by the
Claimant and contain:

 

(1)                                  The specific reason(s) for denial;

 

(2)                                  Specific reference to the pertinent Plan
provisions on which the denial is based;

 

(3)                                  A description of any additional material or
information necessary for the Claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(4)                                  An explanation of the Plan’s claims review
procedures and the time limits applicable to such procedures, including a
statement of the Participant’s right to bring a civil action under section
502(a) of ERISA following a denial of the claim upon appeal.

 

If a claim for benefits has been denied, a Claimant may appeal the denial by
resubmitting a written statement to the Administrator.  The Claimant should
request further review of the decision within sixty (60) days of the date the
Claimant receives notice of a denial.  The Claimant’s written appeal should set
forth the reasons supporting the claim, the reasons such claim should not have
been denied, and any other issues or comments which the Claimant deems
appropriate with respect to the claim.  If the Claimant so requests in writing,
the Administrator will make copies of the Plan documents pertinent to the claim
available to the Claimant for examination.

 

Within sixty (60) days after the appeal is received, the Administrator will
notify the Claimant in writing of its final decision.  If special circumstances
require an extension of time for processing, the Administrator will send the
Claimant written notice of the extension prior to the termination of the 60-day
period.  In no case, however, will the extension of time delay the
Administrator’s decision on such appeal request beyond 120 days following
receipt of the actual request.

 

--------------------------------------------------------------------------------


 

The Administrator’s written notice of its decision on appeal will include
specific reasons for the decision, written in a manner calculated to be
understood by the Claimant, with specific references to the pertinent Plan
provisions on which the decision is based, and a statement that the Participant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
Participant’s claim for benefits.  Any suit for benefits must be brought within
one year after the date the Administrator has made a final denial of a claim for
benefits.  Notwithstanding any other provision of the Plan to the contrary, any
suit for benefits must be brought within two years after, in the case of any
lump-sum payment, the date on which the payment was made or for all other
claims, the date on which the action complained of occurred.

 

10.         Amendment and Termination

 

The Plan may be amended or terminated at any time by the Compensation Committee
of the Board of Directors or by a committee or person(s) to which the
Compensation Committee of the Board delegates such authority, provided that no
such amendment or termination shall reduce the Account Balance of any
Participant under the Plan as of the date of such amendment or termination, and
provided further that no such amendment or termination shall accelerate the
payment of any amount except to the extent permitted by guidance issued under
Section 409A(a)(3) of the Code.  The Administrator may amend the Plan to
accommodate administrative changes, conform to law and to make any other changes
deemed advisable which do not materially increase the cost to the Company
without approval by the Compensation Committee of the Board.  If the Plan is
terminated, the Board or Administrator shall provide for how amounts credited to
Accounts will be distributed.

 

11.         Section 409A of the Code

 

The Plan is intended to meet the requirements of Section 409A of the Code and
shall be interpreted and construed consistent with such intent.  If, in the good
faith judgment of the Administrator, any provision of the Plan could otherwise
cause any person to be subject to the interest and penalties imposed under
Section 409A of the Code, such provision shall be modified by the Administrator
in its sole discretion to maintain, to the maximum extent practicable, the
original intent of the applicable provision without causing the interest and
penalties under Section 409A of the Code to apply, and, notwithstanding any
provision of this Plan to the contrary, the Administrator shall have broad
authority to amend or to modify the Plan, without advance notice to or consent
by any person, to the extent necessary or desirable to ensure that no benefit
under the Plan is subject to tax under Section 409A of the Code.  Any
determinations made by the Administrator under this Section shall be final,
conclusive and binding on all persons.  Notwithstanding anything to the contrary
in this Plan, in no event shall the Company, its officers, directors, employees,
subsidiaries or affiliates be liable for any additional tax, interest or penalty
incurred by a Participant or Beneficiary as a result of the Plan’s failure to
satisfy the requirements of Section 409A of the Code or as a result of the
Plan’s failure to satisfy any other applicable requirements for the deferral of
tax.

 

12.         Unsecured General Creditor

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company.  No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan.  Any and all of the Company’s assets shall be, and remain, the
general unpledged, unrestricted assets of the Company.  The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors.  It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title 1 of ERISA.  Nothing contained in this Plan, and
no actions taken pursuant to the provisions of this Plan shall create or be
construed to create a trust or any kind of fiduciary relationship between the
Company and any Participant, Beneficiary, or any other person.

 

13.         Restriction Against Assignment

 

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation.  No
part of a Participant’s Account or benefit shall be liable for the debts,
contracts, or engagements of any Participant, his or her Beneficiary, or
successors in interest, nor shall a Participant’s Account or benefit be subject
to execution by levy, attachment, or garnishment or by any other legal or
equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever.  If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or

 

--------------------------------------------------------------------------------


 

involuntarily, the Administrator, in its discretion, may cancel such
distribution or payment (or any part thereof) to or for the benefit of such
Participant, Beneficiary or successor in interest in such manner as the
Administrator shall direct.

 

14.         No Right to Employment

 

Nothing contained in the Plan shall be construed as a contract of employment
between the Company and a Participant or Eligible Employee, or as a right of any
Participant or Eligible Employee to be continued in the employment of the
Company, or as a limitation on the right of the Company to terminate the
employment of any of its employees, with or without cause.

 

15.         Miscellaneous

 

(a)                                  Headings.  The headings and sub-headings in
this Plan have been inserted for convenience only and should be ignored in
construing its provisions.

 

(b)                                 Rules of Construction.  In the construction
of the Plan, the singular shall include the plural, and the plural shall include
the singular, and male and female pronouns shall be interchangeable in all cases
where such meanings would be appropriate.  All capitalized words shall have the
meanings set forth in the Appendix.

 

The Six Flags Entertainment Corporation Supplemental 401(k) Plan is hereby
established effective with respect to the deferral of Compensation commencing
with the payroll period including the Effective Date.

 

 

Six Flags Entertainment Corporation

 

 

 

 

 

 

 

By:

/s/ Walt Hawrylak

 

 

Walt Hawrylak

 

 

Senior Vice President, Administration

 

 

 

 

 

 

 

Date:

6/28/12

 

--------------------------------------------------------------------------------


 

DEFINITIONS

 

“401(k) Plan” means the Six Flags 401(k) Plan as in effect from time to time.

 

“Account” means the record-keeping book reserve account maintained pursuant to
procedures established by the Administrator for a Participant under the Plan.

 

“Account Balance” means the value, as of a specified date, of the Account of a
Participant.

 

“Administrator” means the Senior Vice President, Administration of the Company.

 

“Beneficiary” means a person who is designated by a Participant or by the terms
of the Plan to receive a benefit under the Plan by reason of the Participant’s
death.

 

“Board” is the Board of Directors of Six Flags Entertainment Corporation.

 

“Claimant” means any Participant who files a claim for benefits under this Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended and regulations
thereunder.

 

“Company” means Six Flags Entertainment Corporation or any subsidiary or
affiliate thereof designated by the Administrator.

 

“Compensation” has the meaning ascribed to that term under the 401(k) Plan with
the following additions and modifications:

 

(i)                                     Base salary and bonuses deferred under
this Plan are included in compensation in the Plan Year in which such amounts
would be paid if they were not deferred, and not in the Plan Year in which such
amounts are actually paid; and

 

(ii)                                  Compensation is determined without regard
to the limitations under Section 401(a)(17) of the Code.

 

Except for purposes of determining Supplemental Matching Credits for 2012,
Compensation for this Plan does not include Compensation received prior to
becoming a Participant in this Plan and does not include Compensation prior to
the first pay period including the Effective Date.

 

For purposes of clarification, bonuses made in Company stock and income
recognized from the exercise of such stock options and income attributable to
fringe benefits, welfare benefits, reimbursements and moving expenses are not
treated as “Compensation” for purposes of this Plan.

 

“Default Measuring Fund” means the Measuring Fund designated as the Default
Measuring Fund for this Plan by the Administrator.

 

“Effective Date” means July 1, 2012.

 

“Eligible Employee” means each employee of the Company (or subset of employees
of the Company designated by the Administrator) employed in the United States
with any of the following titles:  Chief Executive Officer, Chief Financial
Officer, Chief Operating Officer, President, Park President, Executive Vice
President, Senior Vice President, Vice President, General Counsel or Assistant
General Counsel.

 

“Key Employee” shall mean a “specified employee” within the meaning of Section
409A of the Code and as determined by the Company.

 

“Matching Contribution Compensation” means Compensation paid on or after the
Participant is eligible for Matching Contributions.

 

“Matching Contributions” are Company matching contributions to the 401(k) Plan.

 

--------------------------------------------------------------------------------


 

“Measuring Fund” means the investment funds established from time to time under
the 401(k) Plan or such other investment funds designated by the Administrator.

 

“Participant” means a person on whose behalf an Account is maintained under the
Plan.

 

“Plan Year” means the calendar year.

 

“Separation from Service” means a separation from service as described in
Section 409A(a)(2)(A)(i) of the Code.

 

“Supplemental Matching Credits” has the meaning ascribed to that term in Section
3(b) of this Plan.

 

“Supplemental Plan Deferral Election Form” is the form (printed or electronic)
mandated in accordance with procedures established by the Administrator for the
purpose of deferring Compensation pursuant to this Plan.

 

“Supplemental Plan Deferrals” means Compensation deferred pursuant to this Plan
in accordance with a Supplemental Plan Deferral Election Form.

 

“Total Matching Contributions” means the sum of the Matching Contributions under
the 401(k) Plan and the Supplemental Matching Credits under this Plan, not to
exceed 4% of a Participant’s Matching Contribution Compensation in accordance
with Section 3(b) of this Plan.

 

“Unforeseeable Emergency” means a severe financial hardship to the Participant
resulting from an illness or accident of the Participant, the Participant’s
spouse, or a dependent (as defined in Section 152(a) of the Code) of a
Participant, loss of the Participant’s property due to casualty, or other
similar extraordinary and unforeseeable circumstances arising as a result of
events beyond the control of the Participant, as described in Section
409A(a)(2)(B)(ii) of the Code.

 

--------------------------------------------------------------------------------